UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7799



DANIEL W. GARRETT, JR.,

                                              Plaintiff - Appellant,

          versus


RIVERSIDE REGIONAL JAIL, Institution; MEDICAL
DEPARTMENT; DOCTOR WARD, Jail Doctor,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-98-1350-2)


Submitted:   January 29, 1999          Decided:     February 25, 1999


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel W. Garrett, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Daniel W. Garrett, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (1994) complaint.      We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. See Garrett v. Riverside Regional Jail, No. CA-98-

1350-2 (E.D. Va. Dec. 4, 1998).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2